Opinión disidente del
Juez Asociado Sr. Todd, Jr.
Disiento en cuanto a la cuestión discutida y resuelta bajo, el número IV, que es la fundamental en el caso, una vez resuelta la cuestión jurisdiccional, por las razones que ex-pongo a continuación.
Después de haber sido absueltos en la Corte Federal, la Unión solicitó la reposición de los dos empleados. La Com-pañía se negó alegando que después de practicar una inves-tigación de los hechos “hemos llegado a la conclusión de que los Sres. Torres y Farrulla fueron negligentes en el desem-peño de sus deberes y que en su consecuencia no pueden vol-ver a ser empleados por esta compañía. ’ ’
La única cuestión sometida a arbitraje por las partes fué la siguiente:
“La Unión pide la reposición de los empleados ... y además la paga de sus salarios correspondientes a todo el tiempo que perma-nezcan cesantes. ...”
De acuerdo con la prueba que tuvo ante su consideración el quinto miembro del Comité de Arbitraje, hizo constar le siguiente:
<í.* * ■* * * * «
“Entrando en los méritos de las contenciones tanto obreras como patronales, todo tiende a demostrar que hubo negligencia. En eso es que exclusivamente tenemos que entrar para resolver la querella. En cuanto a si hubo o no acto delictivo o criminal por parte de los querellantes, eso ya fué resuelto favorablemente a los querellantes *812por virtud de sentencia del Juez David Chávez de la Corte de Distrito de Estados Unidos para Puerto Rico.
“No vemos por qué debamos exponer razones para demostrar que la negligencia de los querellantes fué debidamente probada. La evidencia tiende así a indicarlo y hasta los querellantes lo admiten en su alegato de 12 de abril de 1948, al aceptar haber cometido Armando 1?arrulla 'un error de los catalogados como graves en la carta circular del Sr. Calzada/ y el Sr. Miguel Ángel Torres acepta haber cometido ‘un error clerical de los catalogados como simples en la circular y que no apareja castigo alguno.’ A todas luces estos llamados errores son actos negligentes, razón par la cual fueron suspendidos por la Compañía con fecha de 9 de enero de 1948.” (Bastardillas nuestras.)
No obstante ser esa la única cuestión que, a mi juicio, fué sometida a arbitraje — y así parece haberlo entendido el Quinto Miembro — más adelante hace constar:
i C# * * * * *
“.El Quinto Miembro ha llegado a la conclusión de que la impu-tación de negligencia hecha a los querellantes por la Compañía en la carta con fecha 9 de enero de 1948, y la cual hemos sostenido ya que se desprende de la evidencia y alegatos sometidos, no con-lleva una suspensión definitiva como empleados de la Compañía para los queréllamtes. ...” (Bastardillas nuestras.)
Para mí es claro, que el Comité de Arbitraje actuó sin jurisdicción al resolver, después de haber admitido que la negligencia fué probada, que el despido de los empleados no procedía y que podía, a su antojo, fijar el castigo en una semana de suspensión por el hecho de que, para otra clase de actuaciones negligentes de sus empleados, la Compañía acostumbraba a suspenderles por una semana. Esa cuestión no fué sometida a arbitraje. El propio Quinto Miembro al final del laudo hace constar que:
«S * * * íí *
“No habiendo la Corporación querellada entrado a discutir posi-bles castigos a imponerse, limitándose a exponer que ni siquiera hay lugar a la reposición, lo cual hemos considerado como algo extre-madamente excesivo y arbitrario, no queda otro remedio que castigar *813a cada uno de los querellantes Miguel Ángel Torres y Armando Familia a una semana de suspensión sin paga, ya que no se nos ha otorgado jurisdicción para imponer un castigo mayor. . (Bas-tardillas nuestras.)
¿En qué parte de la sumisión a arbitraje en este caso se estipuló por las partes (pie tuncamente se le otorgaba juris-dicción al Comité para imponer una semana de suspensión sin paga y que no podía imponer un castigo mayor?
NjI lenguaje usado y la conclusión a que se llegó en el laudo arbitral demuestran, a mi juicio, que de prevalecer el mismo, en ningún caso puede un patrono despedir a un obrero por actuaciones negligentes que han sido probadas, si a juicio del Comité de Arbitraje lo que procede es una suspensión de una semana — o de un día — sin paga. Probada la negli-gencia que conlleva actuaciones que ocasionan pérdidas de consideración a la Compañía, como se probó en este caso, dicha negligencia constituye justa causa para el despido. Blanes v. Tribunal de Distrito, 69 D.P.R. 113. No estoy de acuerdo con que la sumisión de arbitraje en este caso auto-rizó al Comité a resolver que no obstante haberse probado la negligencia podía determinar a su antojo el castigo a impo-ner. En cuanto a esto actuó sin jurisdicción. Rios v. Puerto Rico Cement Corp., 66 D.P.R. 470; Simon v. Stag Laundry, 18 N.Y.S.2d 197, confirmado en 19 N.Y.S.2d 143 (1940) ;(1) Application of MacMahon, 63 N.Y.S.2d 657, en el cual además de citarse el caso de Simon v. Stag Laundry, supra, se dice que “Ningún laudo puede sostenerse a base de implicaciones inconsistentes con los hechos”, y aquí la implicación de que no hubo justa causa para el despido es inconsistente con los *814hechos, la prueba y la propia conclusión a ese efecto del Comité de Arbitraje.
Mayo 24, 1949
En el caso de In re Stockham Pipe Fitting Co. and United Steel Workers, 1 Labor Arbitration Reports 160 (1946), citado en el artículo Discharge and Discipline Cases in Labor Arbitration, 43 Illinois Law Review 847, 851, el árbitro, al sostener el despido de dos empleados, hizo constar que la compañía había hecho una investigación imparcial antes de despedirles y que, en ausencia de una demostración clara de discriminación o abuso de discreción, sería una “usurpación de las funciones del patrono ’ ’ el que el árbitro sustituyera su criterio por el del patrono aun cuando considerara la pena-lidad muy severa. Eso fue lo que hizo el Comité en el pre-sente caso, usurpar las funciones del patrono sobre una cues-tión que no le fue sometida, actuando por tanto,' sin juris-dicción. Siendo ésta la conclusión a que llego en cuanto a que no procede la reposición de los empleados, a fortiori, tampoco tienen derecho a paga retroactvi.a
A mi juicio la petición debe ser desestimada.
EN BbCONSIDERACIÓN
*815En Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En nuestra opinión del 31 de marzo de 1949 en este caso, ante, pág. 782, declaramos con lugar la solicitud de la Junta de Relaciones del Trabajo para que se pusiera en vigor un laudo de arbitraje en tanto en cuanto éste provee la reposi-ción de dos dependientes de The New York & Porto Rico Steamship Company; pero nos negamos a poner en vigor aquella disposición del laudo que ordenaba paga retroactiva desde el 9 de mayo de 1947, fecha en que estos empleados fueron suspendidos. La Junta nos pide la reconsideración de esta parte de nuestra sentencia negándonos a hacer cum-plir el laudo en cuanto a paga retroactiva. Ahora acepta nuestra decisión al efecto de que la paga retroactiva no podía válidamente concederse desde la fecha de la suspen-sión. Pero alega que debemos modificar nuestra sentencia ordenando paga retroactiva desde la fecha del despido, el 9 de enero de 1948. Su teoría es que el Comité de Arbitraje pudo válidamente hacer tai concesión, que es separable de la disposición de paga retroactiva desde el 9 de mayo de 1947. Nada tenemos que añadir a nuestra opinión a este res-pecto, y por consiguiente declararemos sin lugar la moción de reconsideración.
Sin embargo, argumentando su moción, la Junta indica que nuestra opinión guarda silencio en cuanto a si estos *816dos empleados tienen derecho a paga desde el 21 de junio de 1948, fecha en que se emitió el laudo, hasta la fecha en que sean repuestos de conformidad con nuestra sentencia. Cree-mos que la contestación es obvia. Tal paga retroactiva es una consecuencia inevitable de la confirmación de un laudo de reposición. El laudo aquí envuelto no es nuestro. Fué dictado por el Comité, y se emitió el 21 de junio de 1948. Cuando se pone en vigor, se hace por tanto con efecto a la fecha en que se emitió. Resolver lo contrario permitiría -a los patronos emplear las dilaciones de pleitos como un medio para posponer durante meses la fecha de efectividad de un laudo que válidamente ordena la reposición. Nuestra sen-tencia confirmando el laudo de reposición significa en su con-secuencia que la compañía no sólo viene obligada a reponer a estos empleados, sino también a pagarles los salarios deja-dos de percibir desde la fecha del laudo, el 21 de junio de 1948. Application of Devery, 41 N.Y.S.2d 293, confirmado en 55 N.E.2d 370 (N.Y., 1944).
La compañía podría alegar que no debemos llegar a .esta conclusión porque ella tenía derecho a oponerse al laudo en tanto en cuanto éste proveía incorrectamente paga retroactiva al 9 de mayo de 1947. Pero, según dijimos en nuestra opinión original, las disposiciones de reposición y paga retroactiva son separables. Si la compañía hubiera querido impugnar solamente la disposición nula de paga retroactiva, pudo haber repuesto a estos empleados sin pagarle la paga retroactiva. Habiendo deliberadamente optado por oponerse al pronunciamiento válido de reposición, la compañía no se puede quejar ahora al ponerse en vigor el laudo desde la fecha en que se emitió.
 Creemos propio indicar que al resolver que el laudo será puesto en vigor con efecto a la fecha en que se emitió, no estamos modificando los puntos de vista expresados en nuestra opinión original al efecto de que la disposición sobre paga retroactiva no resolvía todas las cuestiones que se sometieron, ya que no indicaba el tipo de paga para la misma. *817En esa etapa del caso, el Comité tenía facultades para em-plear diferentes fórmulas en cnanto a la cuestión de paga retroactiva. El no haber indicado claramente qué fórmula debía usarse, fué uno de los motivos para que la concesión fuera defectuosa. Nuestra función de implementar, la dis-posición de reposición es diferente. Contrario a un. árbitro, bajo estas circunstancias no tenemos discreción para conside-rar las varias posibilidades en relación con paga retroactiva o el tipo de la misma. Simplemente ponemos en vigor la dispo-sición sobre reposición a partir de la fecha del laudo! Esto conlleva paga retroactiva para los empleados como si éstos hubiesen sido empleados como dependientes en la forma ordi-naria por la compañía desde la fecha del laudó a'Ja fecha'de la reposición.-
"Igual que en órdenes sobre prácticas ilícitas de - trabajo donde se ordeña paga retroactiva, las cifras: exactas-que' se adeudan pueden determinarse mediante el empleo de la--ma-quinaria administrativa de la Junta, con la cooperación del patrono, cuyas nóminas servirán de base al cómputo,', final. Véase Rivera v. Junta de Relaciones del Trabajo,re-suelto en 23 de mayo de 1949. En relación con éste, punto, deben deducirse no solamente los ingresos netos,. si.,algunos, de. hecho devengados por estos empleados en algún -otro sitio durante el período envuelto, si que también las cantidades, si algunas, que dichos empleados no ganaron sin excusa alguna en otros empleos disponibles. Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177, 197-200; N.L.R.B. v. Bird Machine Co., 174 F.2d - (C.C.A. 1, 1949); N.L.R.B. v. Draper Corp., 159 F.2d 294, 297 (C.C.A. 1, 1947); Wallace Corp v. N.L.R.B., 159 F.2d 952 (C.C.A. 4, 1947); Berkshire Knitting Mills v. N.LR.B., 139 F.2d 134, 141-2 (C.C.A. 3,1943); Mine Workers v. Eagle-Picher Co., 325 U.S. 335. Véanse generalmente, 2 C.C.H. Labor Law Reporter, 4ta. ed., pár. 4755;-pág. 4979, el seq.; Comentario, 37 Ill.L.Rev. 441; Nota, 48 Yale L.J„ 1265.
.La moción de reconsideración será declarada sin lugar,

(1) No veo distinción alguna entre el easo do Simon v. Slag Laundry, supra, y el que resolvemos. Como se dijo en aquél:
í¡No podemos estar de acuerdo con la alegación del apelado de que el laudo necesariamente implica que el Árbitro concluyó que el despido í'ué injus-tificado. El lieelio de que el árbitro impuso una pérdida de cuatro semanas de salario no puede llevar a otra conclusión que no sea la de que el despido no so. hizo injustificadamente.’ ’